EXAMINER’S AMENDMENT 
A telephone call was made to Paul Rodriguez on 12/16/2021 to discuss the claimed invention, the withdrawn claims, and the drawing, and the examiner’s amendments based on the claim set filed on 11/16/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. The drawings must exactly show every feature of the invention specified in the claims. Therefore, one pressure regulator must show in the drawing (see the original specification, page 12 recites “the regulator can be arranged outside the gripper G or in its base 11 or in the gripper head 10”  and the “product contact surface” appears showing in the drawings, but the drawings are not enumerated its “reference number” or “label”. In order to void abandonment of the application, applicant must make these above agreed upon drawing changes and the specification has been agreed to delete one of the boxes “99” in Figure 5 and amend the “reference number” or “label” of the “product contact surface” corresponding to the drawings. See a sample below for suggesting a drawing correction:

    PNG
    media_image1.png
    438
    838
    media_image1.png
    Greyscale


Claim 21 has been amended to read:
--
A cutting apparatus for cutting food products comprising:
a blade for cutting a food product,
a gripper for gripping the food product, the gripper having a gripper base and a gripper head fastened to the gripper base, wherein the gripper head comprises at least one suction device that can be acted on by vacuum and that can be brought into contact with an end section, of the product to suck it in, with the gripper head being releasably fastened to the gripper base;
a vacuum generation device for generating the vacuum is arranged in or at the gripper head, wherein the vacuum generation device comprises a jet pump, the jet pump comprising an ejector,

at least one suction device is provided at the gripper head and at the gripper base to couple the gripper head and the gripper base,
wherein the at least one drive coupling section comprises at least two pneumatic coupling sections,
wherein the gripper head comprises the at least one at least one suction device comprising a distributor block and a suction unit that is provided with a product contact surface, wherein the distributor block is releasably connected to the at least one suction device and/or the suction unit, and
wherein the vacuum generation device has a chamber which is in communication with the at least one suction device via a vacuum line and in which a nozzle device is arranged that can be flowed through by compressed air in operation of the vacuum generation device.
---
Claim 27 has been amended to read:
--
The cutting apparatus in accordance with claim 21, wherein has 
--
Claims 32-33, line 1 “A cutting apparatus” amended to –The cutting apparatus--.
Claim 32, line 4 “a suction unit” amended to –the suction unit--.
Claims 25, 28-31, 34-39 have been canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 21, 27, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 21 is free of the prior art because the prior art does not teach or suggest the feature of a cutting device (slicer) for cutting a food that has a suction gripper including:
a gripper head releasably fastened to a gripper head via at least one coupling section and at least one drive section (at least two pneumatic coupling sections),
 wherein the gripper head has at least one suction device including a distribution block and a suction unit (a product contact surface), a vacuum generation device (a jet pump including an ejector and a chamber, a nozzle device), and 
wherein the distributor block is releasably connected to the at least one suction device with combination other limitations, as set forth in claim 21.
See the closest art Reifenhauser (US 2010/0050834, art of record) shows the cutting device including suction gripper that has a suction gripper including a gripper head releasably fastened to a gripper head via at least two pneumatic coupling sections (22, 25, Figures 5a, 8. See the first office action mailed on 07/16/2021), but Reifenhauser fails to show a jet pump including an ejector in or at the gripper head which has a distributor block (including a product contact surface) releasably connected to the at least one suction device and or the suction unit, and a chamber which is in communication with the at least one suction device via a vacuum line and in which a nozzle device is arranged that can be flowed through by compressed air in operation of the vacuum generation device.
Medow (US 8678776, Art of Record) shows a suction gripper (7, Figure 1) including a head (7, 8, 12, Figure 1) and a base (vacuum generating unit 2) including an ejector device (27), wherein the ejector device appears to have a “jet” nozzle (looking at a nozzle 26, which is has a narrow middle portion that cause a jet flow, Figure 1) that is arranged that can be flowed through by compressed air in operation of the vacuum generation unit (see an arrow from a compress air source 18 in Figure 1) having an outlet opening (an outlet 33) that is formed in a releasable closure element (see an closure of the ejector 27), but Medow fails to show the head releasably fastened to the base, a distributor block (including a product surface) releasably connected to the suction device and or the suction unit, at least two pneumatic couplings, and the vacuum generation device (jet pump…a chamber, a nozzle device) being in or at the head.
Kuolt (US 2016/0271805, Art of Record) shows a suction gripping mechanism (a vacuum tube lifter 80, Figures 1-7) that has a base (82) and a head (22) including a vacuum generation device (a jet nozzle 46) including an ejector (22) including a jet nozzle (46 and Para. 9 recites “the jet suction pump principle”) at the gripper head (Figures 3 and 7) and a suction device (a vacuum gripping 14, Figure 7) including a suction unit for gripping a workpiece, but Kuolt  fails to show the head releasably fastened to the base, and a distributor block (including a product surface) releasably connected to the suction device and or the suction unit, and at least two at least two pneumatic couplings.
Moreover, both Medow and Kuolt fail to show cutting features (blades) for cutting food.
Therefore, none of the references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 21 or no reason had been advanced to modify the base reference in a way that would destroy an advantageous property because  there is no reason or suggestion that suction grippers of Medow and Kuolt to have the gripper base and the gripper head detachably connected to each other via at least two pneumatic coupling sections and the distributor block and the suction device detachably connected to each other, and a jet pump including an ejector of a vacuum generation device being at or in the gripper head to the base reference, Reifenhauser. 
Claims 27, 32-33 are considered to contain allowable subject matter due to their dependency on claim 21. Thus, 21, 27, 32-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        12/23/2021